DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 22 are currently pending and prosecuted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pirogov et al., USPN 9,164,605, hereinafter Pirogov, in view of Shutzberg et al., US PG-Pub 2019/0102031, hereinafter Shutzberg.
Regarding Claim 1, Pirogov teaches a baseline unit (Fig. 1) for use in a sensor system (electronic system 100), the sensor system comprising N force sensors (force sensitive element 122(1)-122(4)) which output N sensor signals (Figs. 4A-7C, and corresponding descriptions, showing multiple sensor signals), respectively, where N>2 (Figs. 3-7C, and corresponding descriptions, showing more than two force sensors are provided and each providing a signal), the baseline unit configured to: 
monitor measures of gradients of the respective sensor signals (Col. 9, ll. 3-49, noting how the raw force signal increases or decreases at a given rate of change in order to determine whether a touch is present).
However, Pirogov does not explicitly teach in dependence upon the measures of the gradients, control a stored baseline setting to control how a baseline signal for at least one of said sensor signals is calculated using a baseline-calculation method, the baseline-calculation method configured by the currently-stored baseline setting.
Shutzberg teaches in dependence upon the measures of the gradients (Shutzberg: [0078]), control a stored baseline setting (Shutzberg: [0081], noting the baseline force value can be received from memory) to control how a baseline signal for at least one of said sensor signals is calculated using a baseline-calculation method (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received), the baseline-calculation method configured by the currently-stored baseline setting (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the baseline calculation method taught by Shutzberg into the device taught by Pirogov in order to distinguish an intended user input over a different, unintended input (Shutzberg: [0063]), thereby providing a more accurate touch input device.
Regarding Claim 2, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 1, configured to: 
access the stored baseline setting (Shutzberg: [0081], noting the baseline force value can be received from memory); and 
calculate the baseline signal for said at least one of said sensor signals using the baseline-calculation method (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received).
Regarding Claim 3, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 2, configured, for each force sensor, to: 
calculate a baseline signal from its sensor signal using the baseline-calculation method (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received); and/or 
generate a baseline-corrected signal by subtracting its baseline signal from its sensor signal (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received).
Regarding Claim 4, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 1, configured to: 
determine that a given event is underway if it is determined that the measures of the gradients of the sensor signals are all positive or all negative, or indicate that the gradients are all positive or all negative (Shutzberg: [0080]-[0087]); and 
if it is determined that the given event is underway, set the stored baseline setting to a value within a defined range corresponding to the given event (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received).
Regarding Claim 5, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 4, wherein the given event comprises a temperature shock or a substantial change in the ambient temperature (Shutzberg: [0073]).
Regarding Claim 6, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 4, configured, if it is determined that the given event is underway, to set the stored baseline setting to a value dependent on a combination of some or all of the measures of the gradients, or on a combination of some or all of the gradients indicated by the measures (Shutzberg: [0068]-[0087]).
Regarding Claim 7, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 6, wherein the combination comprises: 
an average of some or all of the measures of the gradients or of some or all of the gradients, such as a mean, median or mode; or 
a sum of some or all of the measures of the gradients or of some or all of the gradients, such as a weighted sum (Shutzberg: [0054]-[0058], noting the use of a weighted sum); or 
an absolute average of some or all of the measures of the gradients or of some or all of the gradients, such as an absolute mean, median or mode; or 
an absolute sum of some or all of the measures of the gradients or of some or all of the gradients, such as an absolute weighted sum.
Regarding Claim 8, Pirogov, as modified by Shutzberg, teaches s the baseline unit as claimed in claim 6, configured, if it is determined that the given event is underway, to set the stored baseline setting based on a defined relationship such as a monotonic relationship between values of the baseline setting and values of the combination (Shutzberg: [0068]-[0087]).
Regarding Claim 9, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 6, configured, if it is determined that the given event is underway, to set the stored baseline setting to a different value for different ranges of values of the combination (Shutzberg: [0068]-[0087]).
Regarding Claim 10, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 9, wherein there is a monotonic relationship between the ranges of values and the corresponding values to which the baseline setting is set (Shutzberg: [0068]-[0087]).
Regarding Claim 11, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 1, wherein: 
values of the baseline setting each comprise component values per force sensor (Shutzberg: [0068]-[0087], noting the force sensor provides output values); and 
for each force sensor, its baseline signal is calculated using the baseline-calculation method as configured by its corresponding component value of the currently-stored baseline setting (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received).
Regarding Claim 12, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 11, configured to control the component values of the baseline setting separately, such as based on the respective measures of the gradients of the corresponding sensor signals (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received).
Regarding Claim 13, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 1, wherein: 
the baseline-calculation method comprises low-pass filtering defined by a filter parameter (Pirogov: Col. 11, ll. 28-60, noting the use of a low-pass filter); and 
the baseline setting defines a value of the filter parameter (Pirogov: Col. 11, ll. 28-60).
Regarding Claim 14, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 13, wherein the filter parameter comprises a time constant, a forgetting factor and/or a corner frequency which defines the low-pass filtering, optionally a passband of the low-pass filtering (Pirogov: Col. 11, ll. 28-60, noting the use of a low-pass filter that is measured periodically).
Regarding Claim 15, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 13, wherein the control of the stored baseline setting in dependence upon the measures of the gradients comprises controlling the baseline setting to increase the size of a passband of the low-pass filtering (Pirogov: Col. 11, ll. 28-60, noting the use of a low-pass filter; Shutzberg: [0068]-[0087]).
Regarding Claim 16, Pirogov, as modified by Shutzberg, teaches the classifier as claimed in claim 1 wherein: 
N≥3, or N≥4, or N≥8 (Pirogov: Col. 9, ll. 3-49; Shutzberg: [0068]-[0087]); and/or
each sensor signal is indicative of an applied force (Pirogov: Col. 9, ll. 3-49; Shutzberg: [0068]-[0087]); and/or 
the force sensors of the sensor system are arranged to detect an applied force corresponding to a press of at least one virtual button (Pirogov: Col. 9, ll. 3-49; Shutzberg: [0068]-[0087]).
Regarding Claim 17, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 1, configured to store the baseline setting (Shutzberg: [0068]-[0087]).
Regarding Claim 18, Pirogov, as modified by Shutzberg, teaches the baseline unit as claimed in claim 1, wherein the monitored measures of the gradients are smoothed measures of the gradients obtained by smoothing corresponding instantaneous measures of the gradients of the respective sensor signals, optionally wherein the baseline unit is configured to calculate the smoothed measures of the gradients from the corresponding instantaneous measures of the gradients, optionally by low-pass filtering (Pirogov: Col. 11, ll. 28-60, noting the use of a low-pass filter, which would smoother the measurement signals; Shutzberg: [0068]-[0087]).
Regarding Claim 22, Pirogov, as modified by Shutzberg, teaches a sensor system or a host device (Pirogov: electronic device 100), comprising: 
the baseline unit as claimed in claim 1 (See Rejection of Claim 1 above); and 
the N force sensors (Pirogov: force sensitive element 122(1)-122(4)).
Regarding Claim 19, Pirogov teaches a baseline unit (Fig. 1) for use in a sensor system (electronic system 100), the sensor system comprising N force sensors (force sensitive element 122(1)-122(4)) which output N sensor signals (Figs. 4A-7C, and corresponding descriptions, showing multiple sensor signals), respectively, where N>1 (Figs. 3-7C, and corresponding descriptions, showing more than one force sensor is provided provided and each providing a signal), the baseline unit configured to: 
monitor a measure of a gradient of the signal (Col. 9, ll. 3-49, noting how the raw force signal increases or decreases at a given rate of change in order to determine whether a touch is present).
However, Pirogov does not explicitly teach a temperature sensor which outputs a temperature signal indicative of ambient temperature, monitor a measure of a gradient of the temperature signal; and in dependence upon the measure of the gradient, control a stored baseline setting to control how a baseline signal for at least one of said sensor signals is calculated using a baseline-calculation method, the baseline-calculation method configured by the currently-stored baseline setting.
Shutzberg teaches a temperature sensor which outputs a temperature signal indicative of ambient temperature (Shutzberg: [0073]), 
monitor a measure of a gradient of the temperature signal (Shutzberg: [0073]); and 
in dependence upon the measure of the gradient (Shutzberg: [0078]), control a stored baseline setting (Shutzberg: [0081], noting the baseline force value can be received from memory) to control how a baseline signal for at least one of said sensor signals is calculated using a baseline-calculation method (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received), the baseline-calculation method configured by the currently-stored baseline setting (Shutzberg: [0068]-[0087], noting how the device uses a calculation method to calculate a signal received).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the baseline calculation method taught by Shutzberg into the device taught by Pirogov in order to distinguish an intended user input over a different, unintended input (Shutzberg: [0063]), thereby providing a more accurate touch input device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627